Citation Nr: 0206088	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-20 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's currently demonstrated delusional disorder, 
persecutory type is not shown to be due to any event in 
service.  

3.  The veteran currently is not shown to suffer from 
disability manifested by PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the case shows that the veteran's service 
medical records are not available and were presumably 
destroyed in the July 12, 1973, fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  

In a statement, received by the RO in January 1999, the 
veteran stated that he experienced multiple traumatic 
experiences while practicing medicine in the military.  
Specifically, the veteran claimed that there were not enough 
physicians, his duties were overwhelming, and the mistakes 
made were staggering.  

Furthermore, in addition to being in the "front line" in 
the Cuban Missile Crisis, the veteran stated that there was a 
fatal "ipecae" overdose that caused him to experience 
flashbacks in his civilian medical career.  Likewise, the 
veteran claimed that the advent of managed care also caused 
him to experience flashbacks and nightly dreams.  

The medical evidence shows that the veteran underwent VA 
treatment and individual therapy for a psychiatric disability 
from August 1998 to November 2001.

Specifically, during the initial VA assessment of the veteran 
in August 1998, he stated that he had retired from medicine 
in 1995 after suffering a fractured T12 and subdural hematoma 
with residual bilateral hearing loss.  The veteran also 
reported that he was having problems adjusting to retirement 
and even attempted to obtain a desk job with various managed 
care facilities.  He also stated that he was having marital 
difficulties and problems with his son.  

The veteran had complaints of having depression, anxiety and 
sleep difficulties, but denied having any suicidal or 
homicidal ideation.  The examiner found the veteran to be 
alert and oriented with fair judgment and insight.  A 
generalized anxiety disorder with depression was diagnosed.  

Thereafter, in September 1998, Dr. Lauber, a VA psychologist, 
evaluated the veteran.  The veteran had complaints of having 
depression, anxiety and nightmares that began while he was in 
the military.  Specifically, the veteran described situations 
when he was forced to work under less than ideal situations 
and medical errors that he observed.  He explained that these 
symptoms decreased during his civilian practice, but 
reemerged around the time of his retirement and "managed 
care."  

The veteran reported that his medical career was successful 
with no significant dysfunction and that his retirement was a 
"loss" for him.  For recreational activities, the veteran 
enjoyed writing novels and developing computerized robotics.  

Upon examination, the veteran was alert and oriented, and 
speech was fluent, coherent and normal.  His mood was 
depressed and anxious, and his affect was blunted with 
anxiety.  The veteran did not exhibit suicidal or homicidal 
ideations, and some paranoia was noted.  His insight and 
judgment were fair.  The examiner's impression was that of 
rule out adjustment disorder versus anxiety disorder.  

Dr. Lauber also stated, in a separate September 1998 
treatment note, that the veteran used his profession as a 
means to cope with his marital discord and other home 
stressors and was having difficulty developing new coping 
methods post-retirement.  

In treatment notes, dated in October and November 1998, the 
veteran stated that most of his difficulty was related to the 
difficulty he was experiencing with his wife.  

In December 1998, the veteran discussed recent dreams he had 
had about an incident in the military.  He attributed these 
dreams to recent news about the HMO's and his anger and 
frustration about his belief that they are killing people and 
ruining the practice of medicine.  Furthermore, the veteran 
stated on one occasion that, even if he could privately 
practice, he would not want to because he would be forced to 
join an HMO that would dictate his practice and that would be 
too similar to his military experiences.  

In a March 1999 therapy note, Dr. Lauber stated that the 
veteran's beliefs and theories might border on being 
delusional and paranoid, even though he appeared to maintain 
some perspective.  His lack of control remained a central 
theme in his traumatic memories of his military experiences 
as a physician.

In October 1999, Dr. Lauber terminated psychotherapy due to a 
change in job descriptions.  In addition to reporting the 
veteran's treatment history, she diagnosed the veteran as 
having an anxiety disorder, not otherwise specified, and 
delusional disorder, persecutory type.  

In August 1999, the veteran underwent a VA examination in 
conjunction with this appeal.  As to his military 
experiences, he reported that the physicians were not happy 
because they had to do what the military told them and that 
they were overwhelmed with only ten functioning physicians 
for 300,000 people at the base.  Specifically, he was forced 
to complete obstetric duties for which he was not properly 
trained, to include the delivery of a breech baby.  He stated 
that had the delivery gone wrong, he would have been in the 
"guardhouse."  

Likewise, the veteran reported another instance where a 
fellow physician was sent away to a psychiatric ward on 
another base "until he did what they told him."  The 
veteran further referenced a situation when a patient was 
given an overdose of Ipecac (which the VA examiner stated was 
unlikely given the properties of the medication) causing her 
to die.  

The veteran also claimed that he had treated numerous 
soldiers for venereal disease, but was not allowed to inform 
the soldiers that they had a sexually transmitted disease.  
Finally, the veteran stated that he was afraid of being sent 
to Vietnam and was forced to go about his normal duties 
regardless of his fear of the Cuban Missile Crisis.  

Reportedly, following service, the veteran started his 
surgical residency at a VA hospital, but was fired because 
"they did not want me anymore."  Officially, the veteran 
stated that the record showed that he agreed to leave, but in 
reality, it was because of his political beliefs regarding 
the Vietnam War.  After finishing his residency at a private 
hospital, the veteran established a private practice that he 
operated for 27 years until retirement.  He stated that his 
practice did well until managed care became widespread and he 
could not work anymore because of military flashbacks.  

The veteran's complaints included those of depression and 
anxiety.  Furthermore, the veteran reported having sleep 
difficulties, to include nightmares, because of patients in 
his private practice who overdosed, which he felt was the 
result of managed care in the hospitals, specifically that 
the physicians were overdosing patients to protest the 
takeover of managed care.  Likewise, the veteran believed the 
Chief of Medicine's death was suspicious and was possibly the 
result of her exposing insulin murders in the hospital.  

Upon examination, the examiner reported that the veteran was 
alert and oriented in all spheres and his grooming, hygiene 
and dress were good.  His mood was neutral with a somewhat 
flattened affect and his speech was generally relevant and 
coherent.  The veteran also reported that his mood was about 
50 to 60 percent of the time depressed and that he had gained 
some weight because of stress.  The veteran denied having 
suicidal ideation, and no hallucinations were elicited.  The 
veteran also reported that he did not do much, except that he 
was trying to write a book regarding his managed care 
experiences and had some friends.  

The examiner further stated that the veteran appeared to be 
delusional concerning the plot of managed care to undermine 
medicine and the possibility that patients were murdered to 
protest.  However, the examiner further stated that the 
delusions were of a non-bizarre quality, characteristic of a 
delusional disorder rather than schizophrenia.  The veteran's 
insight was poor, but judgment did not appear to be impaired.  

The examiner diagnosed the veteran as having a delusional 
disorder, persecutory type and reported no specific stressors 
at that time.  A Global Assessment of Functioning score of 60 
was assigned with moderate symptoms and moderate difficulty 
in social and occupational functioning.  

In summary, the examiner stated that, even though the veteran 
was claiming that he had PTSD, he failed to report any 
specific traumatic stressors that would be out of the 
ordinary for medical practice.  Specifically, the examiner 
reported that:

While his work [might] have been 
demanding and at times stressful, he in 
no way describe[d] any specific traumatic 
stressor that would meet criterion A 
warranting a diagnosis of post-traumatic 
stress disorder.  

In addition, the veteran report[ed] 
satisfactory functioning for 27 years as 
a family physician, retiring from work in 
1995 due to back problems rather than to 
psychological symptoms.  . . .  The 
veteran's stories of stressors seemed at 
times somewhat unlikely and the most 
prominent symptom appear[ed] to be a 
nonbizarre delusion concerning insulin 
murders by physicians at a hospital 
protesting takeovers of HMO's.  . . .  
His current delusional disorder [did] not 
in any way appear to be related to his 
military service, which appear[ed] to 
have been generally uncomplicated, and 
appear[ed] to have been followed by 
satisfactory adjustment and community 
integration.  

Because of the late onset of a 
psychiatric disorder and the nature of 
the non bizarre delusions, it [was] felt 
that the veteran's current function [was] 
best described by a diagnosis of 
delusional disorder.  . . .

In a March 2000 hearing at the RO, the veteran testified 
that, as a military physician, he had to endure more than 
routine day-to-day operations, including being overworked, 
not properly trained, and experiencing traumatic events.  The 
veteran also reported instances of accidental overdoses, an 
incident where a patient died in route to another hospital, 
and that another physician was sent to a psychiatric ward 
when he refused to follow the regulations.  

The veteran further stated that he did not receive any 
treatment for PTSD following service until he sought 
treatment at the Highland Drive VA Medical Center in 1998.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the change in the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, the Board notes that by virtue of the 
September 1999 Statement of the Case, January 2002 
Supplemental Statement of the Case, and letter dated May 2001 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and has been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran was afforded a VA examination in 
connection with his claim in order to evaluate the nature and 
etiology of the veteran's disability.  

Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in the 1973 
fire at the NPRC.  

In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The RO in this case has invited the veteran to submit 
alternate forms of evidence and completed all development 
deemed necessary to adjudicate the claim.  

Therefore, the Board finds that it is proceed based on the 
evidence available in the claims file at this time.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In the present case, the veteran, as a retired medical 
professional, contends that he suffers from PTSD as a result 
of traumatic experiences suffered as a military physician.  
However, the competent evidence when considered in its 
entirety does not serve to establish a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  

Even though the Board acknowledges that the veteran is a 
retired medical professional, Dr. Lauber, as well as the 
August 1999 VA examiner, did not diagnose the veteran with 
PTSD.  Specifically, Dr. Lauber diagnosed the veteran with 
depression, anxiety disorder, and delusional disorder, 
persecutory type.

Moreover, during the August 1999 VA examination, the veteran 
was also diagnosed as having delusional disorder, persecutory 
type, given the late onset of a psychiatric disability.  

Particularly, the examiner stated that the veteran did not 
describe any specific traumatic stressors to meet the 
criteria of a PTSD diagnosis.  Furthermore, the examiner 
noted that the veteran's prominent symptom appeared to be 
non-bizarre delusions and opined that his demonstrated 
delusional disorder was not related to his military service, 
which was generally uncomplicated, followed by satisfactory 
adjustment and community integration.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  Accordingly, service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  

In reaching this conclusion, the Board has carefully 
considered the medical evidence and the veteran's medical 
background, in addition to the fact that the veteran's 
service medical records are unavailable. The totality of the 
evidence, fails to demonstrate that the veteran suffers from 
currently disability manifested by PTSD.  Therefore, no 
further discussion regarding the claimed stressors is 
necessary.  



ORDER

Service connection for PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

